Opinión disidente
del Juez Asociado Señor Díaz Cruz con la cual concurre el Juez Asociado Señor Martín.
San Juan, Puerto Rico, a 15 de mayo de 1978
Un juez superior de la Sala de Caguas habiendo deter-minado que los cónyuges que ante él pedían divorcio por mu-tuo consentimiento, carecían de causa de acción para invocar alguna de las razones enumeradas en el Art. 96 del Código Civil (31 L.P.R.A. see. 321), decidió que el Estado no podía coartar el deseo expresado por la pareja, y consecuentemente decretó la ruptura del vínculo matrimonial, de paso decla-rando inconstitucional el citado Art. 96. Intervino el Procura-dor General para sostener la validez de la ley, según autoriza la Ley Núm. 451 de 14 mayo, 1952 (32 L.P.R.A. see. *286353) (1) y hemos considerado su alegato, así como el de la parte apelada; y el de la Federación de Mujeres Puertorri-queñas y el de los abogados Sres. Muñoz Franco, Meléndez Pérez y Batista Salas como amicus curiae. Procedemos a resolver la cuestión que es de complicada sencillez.
El poder legislativo se ejercerá por una Asamblea Legis-lativa, que se compondrá de dos Cámaras — el Senado y la Cámara de Representantes — cuyos miembros serán elegidos por votación directa en cada elección general. Constitución del Estado Libre Asociado de Puerto Rico, Art. Ill, Sec. Ia. En audaz e impermisible invasión del campo legislativo, la opinión de mayoría deroga los Arts. 68, 95 y 97 del Código Civil regulativos del divorcio en nuestro país, mutila la insti-tución civil del matrimonio y crea una nueva causal de divor-cio fundada en el mutuo consentimiento. En la obra de géne-sis, olvida el orden procesal, deja a la pura imaginación de cada sala de justicia escoger la manera en que sin herir en lo más mínimo el derecho de intimidad de los cónyuges se constituirán en obedientes servidores de la voluntad de las partes, despachando decretos de divorcio sobre el mostrador y al instante. La falta de respetabilidad y juridicidad en tales sentencias de “divorcio íntimo” es tan evidente que no mere-cerían la plena fe y crédito que el Art. IV, Sec. 1 de la Consti-tución de los EE. UU. ordena para los procedimientos judi-*287cíales de otros estados; como quedaría contrahecho el estatuto personal (2) de los puertorriqueños afectados por estos divor-cios a la orden sin reconocimiento en la esfera del derecho internacional privado. La opinión de mayoría es una cruda abrogación de poderes constitucionales que le corresponden a la Rama Legislativa. In re Rodríguez Torres (En reconsideración), 106 D.P.R. 698 (1978).
El producto de esta opinión tiene un origen visible en eu-fórica exaltación del derecho a la vida íntima, con entera abstracción de los altos valores éticos, morales y sociales de la institución del matrimonio. Aplica unos principios prevalen-tes en comunidades de moral y costumbres distintas a las nuestras y con ese instrumento foráneo poda y cercena el Código Civil y de paso le añade una décima causal de divorcio. Labor de audacia, si observamos que aún en aquellas jurisdic-ciones norteamericanas donde existe la causal de mutuo con-sentimiento ésta ha llegado a los estatutos por el cauce consti-tucional de las Legislaturas de los estados, a pesar de que fue en su seno que nació y se desarrolló la doctrina sobre el dere-cho de intimidad, por nosotros adoptada en las Sees. 8 y 1 del Art. II de la Constitución. Tampoco hay precedente contrario en el concierto de naciones que han acogido esta causal basada en la desintegración o inoperancia (breakdown) del matri-monio por acción de sus parlamentos. Hasta donde sabemos somos los únicos que en asunto tan saturado de política pú-*288blica e interés preponderante del Estado, de auténtica factura estatutaria, ocupamos el campo de la Asamblea Legislativa. Para ello hemos desoído nuestra propia jurisprudencia:!3) Es principio de derecho internacional privado, admitido por la jurisprudencia de los tribunales y especialmente sancio-nado por el artículo 9 del Código Civil, que la ley personal del individuo es la del país a que pertenece, la que le sigue donde quiera que se traslade, regulando sus derechos personales, su capacidad para trasmitir por actos inter vivos y mortis causa y el régimen de su matrimonio y familia. Las leyes rela-tivas a los derechos y deberes de familia, o del estado, condi-ción y capacidad legal de las personas, obligan a los ciuda-danos de Puerto Rico, aunque residan en países extranjeros, y este precepto del Código Civil, es aplicable, por analogía, a los ciudadanos de cualquier Estado, residentes, habitual o temporalmente, en Puerto Rico. Cf. Antongiorgi v. El Regis. de la Prop., 6 D.P.R. 239, 242 (1904); “El estado civil de los ciudadanos debe regirse en todo por la ley de su país y solo puede determinarse con arreglo a ella.” Orama v. Oyanguren, 19 D.P.R. 828, 831 (1913). “Las leyes del Es-tado donde se contrae el matrimonio son las que regulan los derechos y deberes entre los esposos, principio que también establece nuestro Código Civil en su artículo 9 para los ciuda-danos de Puerto Rico, aunque residan en países extranjeros, y el hecho de adquirir bienes inmuebles en un Estado donde se reconoce la sociedad de gananciales entre los esposos no crea entre ellos esa sociedad si en el Estado donde se casaron no existe.” Bartholomew v. Alien et al., 24 D.P.R. 370, 372 (1916), confirmado en Cothran v. Registrador, 25 D.P.R. 646, 648 (1917).
*289H-l
NATURALEZA DE LA INSTITUCIÓN MATRIMONIAL
Declara y ordena el Art. 68 de nuestro Código Civil (31 L.P.R.A. see. 221):
“El matrimonio es una institución civil que procede de un contrato civil en virtud del cual un hombre y una mujer se obli-gan mutuamente a ser esposo y esposa, y a cumplir el uno para con el otro los deberes que la ley les impone. Será válido sola-mente cuando se celebre y solemnice con arreglo a las prescrip-ciones de aquélla, y sólo podrá disolverse antes de la muerte de cualquiera de los dos cónyuges, en los casos expresamente previs-tos en este título.”
La premisa esencial de honor y dignidad moral de los sexos en el matrimonio es el pensamiento de su perpetuidad. Los que preconizan su disolución por recíproca repudiación tratan de imponer a esta institución un régimen de fragilidad e inestabilidad que ni siquiera se da en los contratos, porque aún en éstos la actuación de la voluntad, restringida por el interés social y el orden público, no están enteramente libres las partes para imponer el resultado apetecido. El Estado es siempre parte en todos los matrimonios. Si se reconocen lími-tes a la libertad del individuo aun en la contratación privada de orden exclusivamente patrimonial, no pueden ignorarse tales restricciones dictadas por el interés del Estado en la estabilidad del matrimonio como garantía por excelencia de la protección y educación de los hijos.
El matrimonio, sin embargo, no puede definirse por carac-terísticas propias del contrato. Es propiamente una institu-ción, como la llama el Art. 68, a la que los contrayentes sim-plemente prestan su adhesión terminando allí el libre ejer-cicio de su voluntad y comenzando los efectos jurídicos de la institución. “La obra de la reproducción humana, en su más pleno sentido, o, lo que es igual, la formación físico-espiritual *290de los hijos, exige una colaboración constante, una acción combinada y armónica de los dos padres, de todo punto incompatible con el relajamiento del vínculo que el divorcio su-pondría.” Castán Tobeñas, Derecho Civil Español, Tomo 5o, Vol. Io, pág. 76, Octava Edición (1960). El matrimonio es logro de la civilización cuyo contenido ético, afirmado en el devenir de la historia por una síntesis de moral y religión, no debe sufrir detrimento de legislación laxa y disolvente, ni mucho menos de voluntad caprichosa de las partes. Ese con-tenido de dignidad no está al alcance de la simple voluntad de los contrayentes al que han de aspirar y admitirlo de la manera y con la solemnidad que ordena la ley. Está igual-mente fuera del alcance de las partes su disolución por reglas de contratos como la resolución por mutuo disenso. Quien no estime la dignidad esencial del matrimonio, porque lastima su intocable albedrío está enteramente libre para buscarse un compañero de unión consensual de quien podrá prescindir en cualquier momento como artículo desechable. (4) No puede, sin embargo, tomar la institución del matrimonio como para-peto de su liviandad. Las instituciones demandan una lealtad y una sinceridad de propósitos de sus adherentes que están muy por encima del anárquico ejercicio de la voluntad. La institución del matrimonio “significa para todos un sistema de vinculaciones jurídicas preestablecidas en orden a una finalidad y públicamente conocidas, al que libérrimamente prestan su adhesión las personas capaces de ello, obligándose a su cumplimiento respecto al copartícipe cuya libre elección les compete.” (5) De ello se sigue que las reglas y normas de contratos, entre ellas el mutuo disenso, son inaplicables al *291matrimonio. (6) Quien de su libérrima voluntad se adhiere a este conjunto institucional de reglas impuestas por el Es-tado en torno al matrimonio que es base y condición de la convivencia civil, mal puede invocar un derecho de intimidad oprimido. Sus actos propios de aceptación de un diseño jurí-dico y moral para fundar su familia son impedimento legal para una subsiguiente repudiación del régimen legislado. Si el derecho de privacidad del individuo por el solo fundamento de vivir bajo un régimen de ley, cede ante la orden fundada de registro de su persona y propiedad, no encontramos mérito ni fundamento jurídico en la pretensión de unos cónyuges de mantener su derecho de intimidad inmune e intacto, aun des-pués de haberse abrazado en afirmación solemne a la institu-ción del matrimonio. Tanto en uno como en otro caso patentes razones de orden y de moral pública colocan el interés social sobre la conveniencia personal.
HH HH
DE LA FACULTAD DEL INDIVIDUO PARA CREARSE UNA CAUSA DE ACCIÓN DE DIVORCIO
El interés apremiante del Estado en la conservación y estabilidad de la familia, y en el cuidado, protección y educa-ción de los hijos que aseguren la continuidad de la especie y de la nación, es absorbente de toda conveniencia personal de los cónyuges dictada por su peculiar criterio de vida íntima. Una vez usado el ariete del derecho a la vida íntima para disolver instituciones del Derecho Civil nos colocamos en una ruta de abolición de la civilización sin final previsible. El derecho de intimidad que no tolera una espera de dos años para el divorcio, eventualmente se invocará para anular las demás obligaciones familiares como la patria potestad, la adopción y hasta los ordenamientos sucesorales. Significaría *292el entronizamiento de la anarquía en el Derecho Privado im-puesta por la solución caprichosa que cada pareja escoja para en común acuerdo crearse un mundo sin obligaciones. Una vez reconocido el derecho de las partes a repudiar el matri-monio, sin ley que expresamente lo autorice, nada puede oponerse a que repudien la relación paterno-filial si ésta hiere su derecho de intimidad. La decisión coloca la civilización y especialmente los valores morales y éticos de la familia en curso de retroceso hacia la jungla y las cavernas.
La mayoría propicia un desarrollo anómalo del derecho a la vida íntima en detrimento de instituciones que son pilares de civilización. El derecho de intimidad es el máximo recinto de la libertad individual, pero de una libertad ordenada por normas de vida comunitaria bajo un régimen constitucional. No es la libertad del anarquismo, que en su prédica de libre albedrío y de imposición absoluta de su voluntad, sin freno ni moderación de fuente alguna, termina por hundir la liber-tad en el caos. Una vez iniciada la estampida del derecho de intimidad contra las instituciones de Derecho, no hay límite visible a su devastación. Hoy es la institución del matrimonio, mañana la patria potestad y custodia, luego las reglas suceso-rales y las de contratación privada. ¿En qué relación entre personas no hay un elemento de vida íntima afectado que no pueda invocarse para deshacer lo acordado y para cambiar a gusto el estado de derecho? La decisión de hoy alimenta una escuela de pensamiento que sostiene que la humanidad degra-dada se gobierna y dirige por sus intereses y vicios, antes que por sus afectos y virtudes. No fue ése el criterio dominante entre los autores de las dos Constituciones que rigen nuestra vida, como no es el camino de la libertad desenfrenada el que asegura la duración de las libertades que hoy disfrutamos. La Constitución debe interpretarse como lo que en esencia es, un instrumento de garantía de la libertad dentro de una sociedad civilizada gobernada por leyes que la Rama Legis-lativa, no los individuos, promueve y adopta. El día que la *293espada simbólica que es la propia fuerza de la Constitución se convierta en martillo de demolición de las leyes del pueblo, es-taremos asistiendo a las exequias del sistema de separación e independencia de poderes y al inaceptable traslado del poder legislativo a la rama judicial. El experimento que hoy se pro-pone, sin precedente ni aun en las naciones totalitarias que han reservado a sus cuerpos legislativos la reglamentación del divorcio, de crear una causal general de disolución del matri-monio basada en la voluntad de las partes, es tan cruda inva-sión del campo legislativo en su función universal de reglar las instituciones de Derecho, que deja en precario el estatuto personal de los puertorriqueños ante el mundo.
Este Tribunal no debe renunciar a su función vital de de-clarar el derecho que en última instancia imparte eficacia al estatuto aprobado por la Legislatura. Se acepta generalmente que ésta es una participación legítima del Tribunal Supremo en el proceso legislativo. Pero una cosa es participar y otra suplantar y aquí se incurre en vicio al originar legislación. Con ello se desnaturaliza la distribución de poder entre la Rama Legislativa y la Judicial y nos dedicamos a legislar sin los instrumentos de estudio, vistas públicas y determina-ción de consenso entre los ciudadanos que caracterizan el pro-ceso legislativo alrededor de todo proyecto trascendental. A la dificultad básica de impropio ejercicio del poder que la Consti-tución asigna a funcionarios elegidos en comicios, se añade la final frustración de cómo implementar procesalmente lo creado. Se invierte y disloca el esquema que deja en la Asam-blea Legislativa la aprobación de las leyes, y en los tribunales la de aprobar las reglas.
La Ley es el signo externo de la moral de un pueblo. Me-diante la institución del matrimonio y su reglamentación la sociedad se adentró en la civilización y se alejó de la bar-barie de la promiscuidad en que se cumplía el impulso repro-ductor de la especie sin más aliciente que el instinto que dirige los animales. Así ocurría entre las primitivas tribus *294guerreras en que la noción de paternidad y filiación se perdía en la concupiscencia de soldados fecundando mujeres al azar porque al Estado sólo le interesaba asegurar una continua producción de hombres para la lucha. En el decurso del tiempo el Estado civilizado dejó atrás aquellas costumbres, se irguió el hombre con principios de moral y ética paradigmas del raciocinio, y creó la familia alrededor del matrimonio como base de la estructura social. Para ello le quitó a aquella có-pula primitiva y bárbara el elemento de libre albedrío en los partícipes. No veo razón para restaurar en nuestros días el mutuo consentimiento, sin guía de legislación que le imparta la aceptación moral de nuestra sociedad, como único factor determinante de la subsistencia de la institución familiar. Los derechos constitucionales, como los grandes ideales y sen-timientos del ser humano, no están exentos de una interpreta-ción que los reduzca a lo absurdo. El autor del drama siempre está a merced de los actores. Percibo esa bifurcación decadente en el nuevo giro con el que haciendo abstracción de la Ley según declarada por nuestra Asamblea Legislativa, en arranque de morbidez intelectual intentamos darle una ley al país que delega en el derecho de intimidad incontrolado de las partes la decisión de regresar a aquella privacidad de las tribus guerreras. La opinión de la mayoría no sólo hiere el principio de separación de poderes, sino que enfila la Consti-tución en una senda de disolución del orden público legislado y de los conceptos morales que la legislación encarna resul-tante todo ello en falta de certeza y estabilidad en el orden jurídico. La flagrante incursión por este Tribunal en el sen-sitivo campo de la moral que orienta la política pública de la Legislatura en materia de matrimonio es signo ominoso en nuestra democracia. ¿Cuál será la institución civil en turno de caer, sacrificada por la conveniencia personal de alguien, en el curso de alquimia constitucional que hoy iniciamos? Los padres de la Constitución se revuelven en sus tumbas cuando asoma la “oligarquía togada” como usurpadora de la *295voluntad del pueblo, desplazando sus representantes electos. La ruta de abolición de la línea entre la voluntad privada y el interés público que no es otra cosa que la pluralidad de voluntades dirigidas al mayor bienestar del conjunto en co-munidad, ahora sometido a inesperada erosión por el Poder Judicial, no tiene horizontes visibles. Quosque tandem?
HH H-1
EL FANTASMA DE LA CULPA EN EL DIVORCIO
Contra la deshumanización de las relaciones familiares más allá del punto de colapso interno del matrimonio, agra-vada por los obstáculos de recriminación, connivencia y colu-sión en el proceso de divorcio, surgen voces de eco de Nemesio Canales(7) que arranca de expresiones hechas en 1915, con aparente abstracción del cambio radical introducido por le-gislación en la novena causal, convertida hoy en asequible instrumento para la disolución del vínculo, sin la farsa, ni la angustia, ni la ventilación pública de tragedias íntimas. Des-pués de su más reciente enmienda por Ley Núm. 101 de 2 junio, 1976 dicha causal está formulada así:
Las causas del divorcio son:
tí “(9) La separación de ambos cónyuges por un período de tiempo sin interrupción de más de dos años; Disponiéndose que probado satisfactoriamente la separación por el expresado tiempo de más de 2 años, al dictarse sentencia no se considerará a ninguno de los cónyuges inocente ni culpable.” 31 L.P.R.A. see. 321.
Que al así actuar la Asamblea Legislativa atendió la pro-testa de Canales y aun las voces más recientes, surge inequí-vocamente de las siguientes expresiones en la Exposición de Motivos de la referida Ley Núm. 101 de 1976:
*296“El matrimonio es una relación tan íntima entre dos per-sonas que, cuando se quebranta al extremo de disolverse, en muy raras ocasiones puede asegurarse que uno solo de los cónyuges fue el ‘culpable’ y el otro el ‘inocente’. Esta situación es práctica-mente inexistente cuando la causal del divorcio es la de separa-ción.
Cuando el esposo y esposa se separan y luego de dos años de permanecer en ese estado, solicitan un divorcio la situación real corresponde más bien al hecho de que ambos entienden que su matrimonio no puede subsistir.”
La adoptada por nuestra Legislatura es la solución ecléc-tica entre ía festinada disolución por mutuo acuerdo y la opresión de las causas tradicionales de divorcio, y responde a los usos y costumbres y a las aspiraciones morales y éticas de este pueblo. El Gobierno, sus legisladores, ejecutivos y jueces sientan ejemplo de conducta colectiva y son los princi-palmente llamados a proteger la virtud y la honestidad y a preservar una cantidad mínima de decencia compatible con la civilización. Las leyes son la expresión externa de la moral de un pueblo, y la Asamblea Legislativa de Puerto Rico tiene una respetable tradición de adhesión a ese principio que no ha de sufrir la intromisión del poder judicial. Con el nuevo y avanzado texto de la novena causal de divorcio quedan atrás los argumentos de principio de siglo y se tornan obsoletos los reclamos de privacidad. No es éste el caso único donde se invoca ese derecho como palio de laxitud y desorden; con igual entusiasmo reclamó agravio de su derecho de intimidad en el automóvil que había hurtado, el acusado que pretendió excluir la evidencia incriminante. Pueblo v. Vargas Delgado, 105 D.P.R. 335 (1976). Sobre el problema se ha expresado el Prof. W. Friedmann: (8)
“En forma abrumadora el Mundo Occidental, aún hoy día, rechaza el concepto del matrimonio como análogo a un contrato corriente. Con ello está implícito el rechazo de la teoría del divor-cio por simple consentimiento. Hay, sin lugar a duda, considera*297ble justificación para el criterio de que la disponibilidad del divorcio por consentimiento tentaría las parejas de casados a in-flar un desacuerdo, incomodidad u otra dificultad pasajera, en un fracaso rotundo. La larga experiencia demuestra que la pa-ciencia, la perseverancia y la progresiva madurez pueden reme-diar muchas situaciones que en la agonía del momento parecen insuperables. También en muchos casos, aunque no siempre, re-sultará cierto que el bienestar de los hijos será mejor servido por la preservación del matrimonio, que por el impacto de la separación. Pero el efecto desmoralizante de la relación diaria con padres alienados y amargados, que a menudo envuelven los hijos en sus conflictos, será mucho más dañino. De todos modos, el contraste entre la teoría legal y la realidad social es hoy, en muchos Estados, peligrosamente amplio. La ley de divorcio, se ha convertido, en mayor o menor grado, en burla a través del mundo Occidental moderno. Ni hay la más mínima evidencia en la condición social, económica o moral de la sociedad Occidental, sobre la cual presumir que el mantenimiento de una ley estricta conducirá a un cambio en la realidad fáetica.
Un posible compromiso entre estas consideraciones antagó-nicas aparece en el derecho de cualquiera de los cónyuges a obte-ner el divorcio basado en que él o ella ha vivido separado del otro cónyuge por un período específico.” (9)
La vigente novena causal de divorcio satisface a plenitud el valioso criterio de Friedmann. La Asamblea Legislativa que con la marcha del tiempo ha ido ajustando el término de' separación desde 7 años en su origen, hasta 2 años al pre-sente, y eliminado todo vestigio de recriminación y adjudica-ción de culpa, es la llamada a reformar la ley cuando así lo decida esta sociedad, protegiendo la dignidad de la institución del matrimonio de teorías disolventes prohijadas por los par-tidarios de una laxitud que no refleja necesariamente la tra-dición de moral de este pueblo. La insistencia dogmática en la libertad como único valor a ser protegido por el Gobierno *298menosprecia tales cosas como la sobrevivencia, y las tradi-ciones comunitarias esenciales para sobrevivir.
Mi preferencia por un divorcio por consentimiento auto-rizado por ley que proteja tanto a los cónyuges como a los hijos, de divorcios irreflexivos, no me inclina a sacar este asunto del ámbito legislativo, y a respaldar la creación por este Tribunal de una nueva causal, sin normas ni reglas pro-cesales, sobre el filo de un mal entendido derecho de intimi-dad, sin guía para los tribunales proteger el interés de los hijos, convertidas las salas de justicia en agencias de rápido despacho de divorcios sobre el mostrador, con un procedi-miento sui generis que podrá variar según el criterio particular que cada juez se forme sobre la manera de administrar este divorcio íntimo coartado a cada paso por un plantea-miento de privacidad. ¿Acaso no tiene el cónyuge un derecho de privacidad en el escamoteo y ocultación de los bienes gananciales? Parece que cambiamos una farsa por una come-dia.
La opinión de la mayoría resume a la pág. 275 la justifica-ción de su ratio decidendi en la siguiente pregunta: “¿Qué interés social exige que como precio para obtener el divorcio las partes tengan que acordar fingir un pugilato legal, re-velar detalles íntimos de su vida familiar o acudir al per-jurio y el engaño, en lesión de su dignidad y de la majestad de la ley?” La pregunta parece hecha en otro tiempo y lugar pues la novena causal no exige tal precio. Igual inconsistencia en el análisis refleja la invocación de las Secs. 1 y 8 del Art. II de la Constitución contra “causales derivadas del con-cepto de culpa.” Despojada la novena causal de tal elemento recriminatorio, ¿qué necesidad real hay de acudir al método extremo de declarar inconstitucionales los Arts. 68, 95 y 97 del Código Civil que para nada intervienen con el divorcio fundado en dicha causal de separación? El Tribunal se ha embarcado en la aventura académica de usar su más presti-gioso poder en un gesto innecesario, fuera por completo del *299marco y de la cuestión justiciable sometida para decisión. Echa a perder su experimento legislativo con la expresión vacía de que “nada de lo anterior significa que el divorcio es asunto exclusivo de las partes, sujeto a su puro capricho y antojo.” ¿Con qué instrumento de ley puede evitarse la anti-cipada catástrofe? ¿Olvida el Tribunal que el derecho a la intimidad también cubre el capricho y antojo?
Ya al final, en la opinión mayoritaria aflora la inseguri-dad estructural y jurídica de la solución escogida y se vuelve hacia la Asamblea Legislativa autorizándola a “erigir otras salvaguardas.” Terminó el vuelo imaginativo y regresamos a la correcta perspectiva aprisionada en palabras del propio Juez Presidente:
“Lo anterior no justifica que en aras de corregir una situa-ción considerada indeseable nos abrogásemos los jueces un poder que la Constitución ha depositado en otra rama del gobierno. El deseo de satisfacer los reclamos de reforma del pueblo no nos autoriza a traspasar los límites que al ejercicio de nuestra auto-ridad ha impuesto el mismo documento que nos la otorga. La Constitución es la expresión más solemne de la voluntad del pueblo y a sus preceptos debemos lealtad absoluta, aun cuando esa lealtad nos obligue a abstenernos de formular una norma que consideremos apropiada o incluso, indispensable.” In re Rodríguez Torres (En reconsideración), 106 D.P.R. 698 (1978).
En este caso una mayoría de jueces de este Tribunal re-husó mantener en vigor un pronunciamiento de ética rela-tivo a la conducta de abogados legisladores en puntillosa abs-tención de toda intervención con el campo legislativo, en asunto de menor trascendencia sobre el cual la Legislatura había expresado una básica concurrencia con el criterio ético recogido en la norma derogada. En el reciente caso de Vermont Yankee Nuclear Power Corp. v. NRDC, 435 U.S. 519, 557 (1978) donde la cuestión vital, de inmediato riesgo para un considerable número de seres humanos, era la autorización y ubicación de una planta de energía nuclear, el Tribunal Supremo de los Estados Unidos detuvo la intervención judicial *300en las cuestiones de política pública fundamental, con este lenguaje:
“La energía nuclear puede algún día ser la fuente barata y segura de fuerza, o puede que no lo sea. Pero el Congreso ha ele-gido por lo menos probar con la energía nuclear, y para ello ha establecido un razonable proceso de revisión en el que los tribunales tienen un rol limitado. Las cuestiones fundamentales de política pública propiamente resueltas en el Congreso y en las legislaturas estatales no están sujetas a reexamen en las cortes federales bajo el pretexto de revisión judicial de la actuación de una agencia. El tiempo podrá demostrar que fue errónea la deci-sión de desarrollar la energía nuclear, pero son el Congreso o los Estados a través de sus correspondientes agencias los que even-tualmente han de hacer esa determinación. Mientras tanto, los tribunales deben remitirse a sus funciones asignadas. . . . [El mandato de la Ley de Política Ambiental Nacional (NEPA) a las agencias] va dirigido a asegurar una decisión plenamente in-formada y bien ponderada, que no es necesariamente la decisión que los jueces de la Corte de Apelaciones o de esta Corte hubie-sen adoptado de haber sido miembros de la unidad decisional de la agencia.”
Si tal es la deferencia de este Tribunal y la del Supremo Federal al Poder Legislativo, traducida en terminante prin-cipio de abstención, en asuntos comparativamente leves como una norma de ética y la decisión sobre ubicación de un reactor nuclear, mayor ha de ser el respeto al criterio legislativo cuando está envuelta la política pública en torno a la institu-ción del matrimonio, “fundamento y base necesaria de la fa-milia, y, a la vez, condición primaria de la sociedad civil.” (10)
Con estos precedentes y fundamentos, revocaría la sen-tencia apelada.

(J) See. 353. Intervención en casos en que esté envuelta la constitu-cionalidad de una ley
“Siempre que la eonstitucionalidad de una ley o parte de una ley de Puerto Rico sea impugnada en una corte o tribunal de Puerto Rico, a través de cualquier acción, litigio o procedimiento, la corte o tribunal o cual-quier litigante en el procedimiento notificará dicha impugnación al Secre-tario de Justicia cuando el Estado Libre Asociado de Puerto Rico no sea parte, y permitirá que el Estado Libre Asociado de Puerto Rico intervenga como parte, únicamente en lo relativo al aspecto de la eonstitucionalidad de dicha ley y para sostener la validez de la misma. El Secretario de Justicia estará autorizado para comparecer a nombre del Estado Libre Asociado de Puerto Rico.”


(2) Art. 9 del Código Civil, 81 L.P.R.A. see. 9.
“Las leyes relativas a los derechos y deberes de familia, o al estado, condición y capacidad legal de las personas, obligan a los ciudadanos de Puerto Rico, aunque residan en países extranjeros.”
Art. 11, Código Civil, SI L.P.R.A. sec. 11.
“. . . las leyes prohibitivas concernientes a las personas, sus actos o sus bienes, y las que tienen por objeto el orden público, y las buenas cos-tumbres, no quedarán sin efecto por leyes o sentencias dictadas, ni por dis-posiciones o convenciones acordadas en países extranjeros.”


(3) Nuestra jurisprudencia está predicada sobre los principios de debido proceso de ley y moral y orden público que gobiernan el mutuo res-peto en el campo del Derecho Internacional privado y que el Título Pre-liminar del Código Civil recoge en el Art. 11, párrafo S, supra,.


(4) Aunque si acumula capital tampoco podrá oponer su derecho de privacidad a la distribución entre los que contribuyeron a su formación; ni a las obligaciones para con los hijos que vinieren.


(5) Giménez Fernández, La Institución Matrimonial, según citado por Castán, Derecho Civil Español, Tomo 5o, Vol. Io, pág. 73, Octava Ed. (1960).


(6)Puig Brutau, Fundamentos de Derecho Civil, Tomo 4, Vol. Io, pág. 27 (Ed. 1967); Castán, op. cit., pág. 72.


(7) Paliques LXXI, Ediciones Isla, San Juan (1967), pág. 173, incorpo-rado a la opinión concurrente del Juez Rigau en Pueblo v. Tribunal Superior, 99 D.P.R. 30, 38 (1970).


(8)Law in a Changing Society, págs. 222-223.


(9)Una forma de reconocer el principio de colapso (breakdown) se manifiesta en el poder para disolver el matrimonio sobre la base de que los cónyuges han estado separados por determinado período. Friedmann, ibid., pág. 213.


(10)Castán, op. cit., pág. 75.